Citation Nr: 0639414	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-25 594	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.  The veteran received the Combat Action Ribbon for 
participation in Operation Song Thanh 6-72 off the coast of 
South Vietnam on May 24, 1972, while stationed aboard the USS 
Cayuga (LST-1186).

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for PTSD, 
bipolar disorder, and depression.  In May 2004, the veteran 
and his spouse testified before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing); a copy of the hearing 
transcript is associated with the claims file.  In December 
2004, the Board dismissed the issues of bipolar disorder and 
depression; then, reopened and remanded the claim for service 
connection for PTSD to the RO for additional development.  
The case is now before the Board for further appellate 
consideration.


FINDING OF FACT

There is credible evidence of the veteran's combat status 
and, thus, his claimed in-service stressor supports a current 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006). 






REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
a March 2006 letter, the appellant was provided with notice 
of the type of evidence necessary to establish a disability 
rating or an effective date, if service connection was 
granted on appeal.  When implementing the award, the RO will 
address any notice defect with respect to the disability 
rating and effective date elements.  Significantly, the 
veteran retains the right to appeal any effective date or 
initial disability rating assigned by the RO.   

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of PTSD, the Board is taking action 
favorable to the veteran by granting service connection for 
PTSD, as such the Board finds that there has been no 
prejudice to the veteran that would warrant further notice or 
development and the Board will proceed with appellate review.  
See, e.g., VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992); See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

The veteran contends that he is entitled to service 
connection for PTSD.  He alleges exposure to various 
stressors during his wartime service in Vietnam and claims 
that he has acquired PTSD as a result of such exposure.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
psychosis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. § 3.304(f)); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).  Specifically, to 
establish entitlement to service connection for PTSD, the 
veteran must submit "...medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2006).  

In the present appeal, the record establishes the first two 
elements of the 38 C.F.R. § 3.304(f) analysis: a current 
diagnosis of PTSD and an opinion linking such diagnosis to 
the veteran's reported in-service stressor.  On the veteran's 
August 1972 separation examination report, his psychiatric 
condition was noted as clinically normal.  At the Travel 
Board hearing, the veteran testified that he sought treatment 
in 1977 or 1978 and was first diagnosed with PTSD in April 
1994.  A letter dated April 7, 1994 from a private 
psychiatrist confirms that the veteran had a diagnosis of 
PTSD and was prescribed Prozac.  The veteran underwent a VA 
examination in April 1994, but the examiner could not 
diagnose the veteran with PTSD because the veteran suffered 
from dissociation and was unable to uncover stressors.  The 
examiner did, however, diagnose the veteran with another 
psychiatric disorder.  In November 2001, the veteran again 
underwent a VA examination.  The veteran reported that he was 
involved in "indirect combat" in service and that during 
the period of time when he was promoted rank, on board USS 
Cayuga, he suffered a great deal of stress and was not ready 
for the responsibility.  Also, the veteran reported three 
other stressors and his spouse stated, as she did at the 
Travel Board hearing, that after the veteran returned from 
Vietnam, he suffered from anger problems.  Based on the 
veteran's medical history and claimed stressors, the VA 
examiner diagnosed the veteran with PTSD.  Subsequently, the 
veteran continued to receive treatment from VA Medical 
Centers (VAMC) for PTSD.  VA treatment records from March 
2001 to January 2003 show that a VA clinical social worker 
and a staff psychiatrist diagnosed and counseled the veteran 
with regard to his PTSD with combat trauma.  

The remaining element, credible supporting evidence that the 
veteran's reported in-service stressor(s) actually occurred, 
is required for service connection.  See Cohen, 10 Vet. App. 
at 142.  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim for PTSD will 
vary depending on whether the veteran was "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that the veteran was 
engaged in combat with the enemy or was a prisoner of war 
(POW), and the claimed stressor is related to combat or POW 
experiences (in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressors are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2006).

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered his 
military personnel and medical records and the veteran's own 
statements.  At the Travel Board hearing, the veteran 
testified that his military occupation (MOS) was a 
shipfitter, where he did maintenance and firefighting work 
aboard the ship.  The veteran's service personnel records 
reflect that he was stationed aboard the USS Comstock from 
March 1969 to April 1970 and the USS Cayuga from April 1971 
to August 1972 off the shores of the Republic of Vietnam.  
The veteran's DD Form 214 shows that he received many 
commendations to include, the National Defense Service Medal, 
Bronze Star, and Vietnam Service Medal.  Importantly, he 
received a Combat Action Ribbon for his participation in 
Operation Song Thanh 6-72, which took place off the coast of 
South Vietnam where they encountered coastal fire on May 24, 
1972.  Thus, based on all the evidence, the Board finds that 
the appellant engaged in combat during his tour in Vietnam 
and, subject to the circumstances of his claimed stressors, 
the veteran's lay testimony alone may establish the 
occurrence of a stressor.  38 C.F.R. § 3.304(f)(1).

The Board notes that although the veteran did not list his 
experiences during Operation Song Thanh in his stressor 
statement, it may be inferred from his claims file that such 
experience is a claimed stressor.  First, in a December 2002 
Notice of Disagreement (NOD), the veteran requested that his 
combat action ribbon be used in place of a stressor 
statement.  Second, at the Travel Board hearing, the veteran 
testified to the specific incident where his ship received 
fire from the shore.  He recalled that, although they were 
taking fire from the shores of the Republic of Vietnam, he 
received orders not to return fire and that they were not 
equipped with armored plates.  Lastly, the veteran reported 
his experiences aboard the USS Cayuga at both VA 
examinations.  The April 1994 VA examiner noted that the 
veteran was frightened by the shelling or bombing from shore 
and, as a result, lost control of his bowel movements during 
the incident.  The November VA examiner noted that the 
veteran insisted that he was involved in "indirect combat"; 
the Board observes that perhaps because he was ordered not to 
return fire.  The Board finds that the corroborative nature 
of the evidence goes toward the veteran's credibility and 
that his combat experience in Operation Song Thanh is a 
claimed stressor.

As the aforementioned corroborated combat stressor form, in 
part, the basis of the veteran's current diagnosis of PTSD, 
the Board resolves all reasonable doubt in favor of the 
veteran and concludes that the veteran suffers from PTSD 
incurred in service.  Therefore, service connection for PTSD 
is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


